Exhibit 99.1 MESOBLAST RHEUMATOID ARTHRITIS TRIAL RESULTS PRESENTED AT EULAR ANNUAL EUROPEAN CONGRESS OF RHEUMATOLOGY New York, USA; and Melbourne, Australia; June 22, 2017: Mesoblast Limited (ASX:MSB; Nasdaq:MESO) announced that resultsfrom the randomized, placebo-controlled 48-patient Phase 2 trial of its proprietary allogeneic Mesenchymal Precursor Cells (MPCs) in patients with biologic refractory rheumatoid arthritis (RA)were presented at the European League Against Rheumatism (EULAR) Annual European Congress of Rheumatology held in Madrid June 14-17. The abstract was selected by peer review and presented by the trial’s independent investigators.
